                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

In re:

         Sheila Marie Robinson,               Case No. 19-22498-beh

                             Debtor.          Chapter 13


    DECISION AND ORDER DENYING DEBTOR’S REQUEST TO MODIFY
              CHAPTER 13 PLAN UNDER THE CARES ACT


                                       FACTS


         The debtor, Ms. Robinson, filed her Chapter 13 petition and original

proposed plan on March 27, 2019, providing for payments of $260 bi-weekly

for 60 months. Doc. No. 2. The Trustee objected to confirmation on May 28,

2019, based on compliance with the requirements of 11 U.S.C. § 1325(a)(9).

Doc. No. 14. The IRS filed an amended claim on July 22, 2019, which resolved

the objection. Claim No. 6-3. On July 23, 2019, the debtor filed an amended

Schedule E/F. Doc. No. 20. On August 7, 2019, the Trustee filed an objection

to a late claim, in an amount of $9,712.00. Doc. No. 22. The Court disallowed

the claim on September 24, 2019. Doc. No. 24. On December 26, 2019, the

Trustee objected to confirmation based on feasibility. Doc. No. 26. The parties

resolved the objection with debtor agreeing to file an amended plan by

February 28, 2020. Doc. No. 29. On March 2, 2020, Ms. Robinson, filed her

amended Chapter 13 plan, with an objection period that ran through March




         Case 19-22498-beh    Doc 57   Entered 12/08/20 12:32:54   Page 1 of 8
23, 2020. 1 Doc. No. 31. The plan proposed paying $563.33 per month for six

months beginning March 2020 and then $838.50 per month for the remainder

of the plan. Id. Thereafter, on March 31, the Chapter 13 Trustee filed his

recommendation for confirmation, and an order confirming the plan was signed

the same day. Doc. Nos. 37, 38.


       On August 7, 2020, Ms. Robinson submitted a request to modify her

confirmed Chapter 13 plan. Doc. No. 42. She requested to extend her total plan

length from 60 months to 84 months, pursuant to the temporary amendment

to the Bankruptcy Code at 11 U.S.C. § 1329(d), made possible by the

Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”). Ms.

Robinson asserted that due to the COVID-19 pandemic and a pre-existing

medical condition, her employer had required her to change workplace

departments so that she would have a lesser risk of infection. As a result of the

department change, she took a pay cut. The objection deadline for the modified

plan ran on August 28, 2020, and on September 11, 2020, the Trustee

submitted a proposed order for confirmation. Doc. No. 46. In reviewing for

confirmation, the Court questioned the debtor’s eligibility under the CARES Act

timing requirement and scheduled a hearing for October 27, 2020. 2 Doc. No.

49. At the hearing, the Trustee orally objected to confirmation of the debtor’s

modified, extended plan.



1 The debtor did not file her certificate of service of this modified plan until March 18, 2020,
which caused further review by the Chapter 13 Trustee. See Trustee letter brief, Doc. No. 56.
2 The Trustee withdrew the proposed order after the Court issued the notice of hearing, which

outlined the reason for the hearing. See Doc. No. 52.




       Case 19-22498-beh        Doc 57     Entered 12/08/20 12:32:54         Page 2 of 8
                                       DISCUSSION


       Section 1113 of the CARES Act makes changes to the Bankruptcy Code,

including by adding 11 U.S.C. § 1329(d), which provides in relevant part:


              . . . for a plan confirmed prior to the date of enactment
              of this subsection [March 27, 2020], the plan may be
              modified upon the request of the debtor if—(A) the
              debtor is experiencing or has experienced a material
              financial hardship due, directly or indirectly, to the
              coronavirus disease 2019 (COVID–19) pandemic; and
              (B) the modification is approved after notice and a
              hearing.
11 U.S.C. § 1329(d)(1). Qualifying plans modified under § 1329(d)(1) may be

extended to a period of 84 months from the time that the first payment was

due. § 1329(d)(2). 3


       The problem for Ms. Robinson arises from the fact that her plan

originally was confirmed after the enactment of the CARES Act—four days after

enactment. Her counsel argues that the debtor’s amended plan was confirmable

before the enactment of the CARES Act, and but for the administrative delay in

submitting the confirmation order, she would have achieved plan confirmation

before March 27, 2020. Doc. No. 55. The debtor argues that the statutory

language produces a result here that is “at odds with the manifest intent of the

legislature.” United States v. Ron Pair Enterprises, Inc., 489 U.S. 235, 242

(1989); Kelly v. Robinson, 479 U.S. 36, 50 (1986); Griffin v. Oceanic Contractors,




3The CARES Act was signed into law on March 27, 2020 and became effective immediately.
This amendment to the Bankruptcy Code is not permanent, rather, § 1329(d) will sunset one
year from enactment, March 27, 2021. See CARES Act § 1113(b)(2)(A)(iii), (B).




       Case 19-22498-beh      Doc 57    Entered 12/08/20 12:32:54       Page 3 of 8
Inc., 458 U.S. 564, 571 (1982). Counsel asserts “[t]he debtor was clearly the

type of individual that Congress intended to provide relief to, and it would be

inequitable to deny her this relief due to a literal reading of the statutory

language essentially putting form over function.” Id.


      In response, the Chapter 13 Trustee argues that the Code language is

unambiguous. Doc. No. 56. Congress intended a strict cut-off to qualify for the

extended period under § 1329(d) as provided by the CARES Act, and any

alternative intent could have been reflected by imposing other deadlines, such

as the petition filing date or the date of the initial plan filing, something

Congress did not do. Id. The Trustee also disputes that the sole reason for the

delay in confirmation of Ms. Robinson’s original amended plan was the period

of time between the amended IRS claim on June 20, 2019 and the Trustee’s

objection to confirmation based on a lack of feasibility, filed on December 26,

2019. The Trustee points to debtor’s awareness of a feasibility problem before

the IRS amended its claim, and debtor’s own responsibility under §1325(a)(6) to

ensure her plan is feasible.


      Neither the debtor nor the Trustee presented any case law addressing the

timing requirement as an eligibility factor for § 1329(d) plan extension, and

instead relied on general statutory interpretation law.


      All inquiries as to the plain meaning of a statute begin with the statutory

text itself. Ron Pair Enterprises, 489 U.S. at 241. Here, as in the Ron Pair case,

that is also the juncture at which the inquiry should end, because when the




      Case 19-22498-beh     Doc 57    Entered 12/08/20 12:32:54    Page 4 of 8
text is plain, “the sole function of the courts is to enforce it according to its

terms.” Id. (citing Caminetti v. United States, 242 U.S. 470, 485 (1917)).


      The relevant phrase in § 1329(d)(1) is “[s]ubject to paragraph (3), for a

plan confirmed prior to the date of enactment of this subsection, the plan may

be modified upon the request of the debtor if— . . .”. The CARES Act was

enacted on March 27, 2020 and became effective on that date. Thus, the

natural reading of the phrase is to refer to a specific group—plans confirmed

before March 27, 2020. This reading also is supported by the grammatical

structure and verb choice of the subsection. The phrase “for a plan confirmed

prior to the date of enactment of this subsection” is set aside by commas. It

stands in contrast to the language that follows, “the plan may be modified

upon the request of the debtor if— . . .” because the latter employs a verb of

discretion—“may be modified”—and then goes on to identify possible qualifying

conditions for modification, while the former phrase is precise and limited—“a

plan confirmed prior to the date of enactment of this subsection.” This phrase

plainly limits the § 1329(d)(1) modifications to plans confirmed before March

27, 2020.


      Ms. Robinson argues that an exception to plain meaning is equitable,

because to apply a literal reading of § 1329(d)(1) and deny her a modification—

given a mere four day difference in confirmation and the effects of the COVID-

19 pandemic on her financial affairs—would go against the intent of the

Congressional drafters. The Supreme Court, while recognizing such an




      Case 19-22498-beh     Doc 57    Entered 12/08/20 12:32:54     Page 5 of 8
interpretive exception, is careful to reserve it for the “rare case” or “rare

exception.” Ron Pair Enterprises, 489 U.S. at 242; Griffin, 458 U.S. at 571–72.

To consider whether literally applying the date limitation would be

“demonstrably at odds” with drafter intent, a court should consider whether

the text of the CARES Act conflicts with other provisions of the Code (it does

not), or with any important state or federal interest (none identified by debtor,

or found by this Court). The debtor has not presented any legislative history of

the CARES Act provision to suggest the date limitation is flexible, nor any other

evidence that Congress did not mean what the text of the statutory phrase

says. The Court finds that the text of 11 U.S.C. § 1329(d) is unambiguous, and

so will end the inquiry and enforce the statute in accord with its plain meaning.

In matter Gibas, 543 B.R. 570, 588 (Bankr. E.D. Wis. 2016) (citing River Road

Hotel Partners, LLC v. Amalgamated Bank (In re River Road Hotel Partners, LLC),

651 F.3d 642, 649 (7th Cir. 2011)).


      Moreover, the debtor’s “form over function” argument finds no purchase

when one remembers that the Bankruptcy Code is replete with other hard

deadlines. See, e.g., In re Long, 603 B.R. 812 (Bankr. E.D. Wis. 2019) (ruling

that failure to file income tax returns within the timing requirements of § 1308

is an incurable defect that prevents confirmation of a Chapter 13 plan); In re

Display Grp., Inc., No. 10-75502-AST, 2010 WL 4777550 (Bankr. E.D.N.Y. Nov.

16, 2010) (describing the specific deadlines for the debtor’s exclusivity period

under 11 U.S.C. § 1121(e) and the debtor’s reporting requirements under

§ 1116); Bergquist v. Vista Development, Inc. (In re Quality Pontiac) 222 B.R.



      Case 19-22498-beh     Doc 57    Entered 12/08/20 12:32:54     Page 6 of 8
865, 869 (Bankr. D. Minn. 1998) (explaining that the Code sets specific

deadlines for trustee’s avoiding powers in § 546(a)). When Congress sets a

specific deadline, the “function” provided thereby includes allowing next steps

in a bankruptcy case to proceed, enables assessment of the true scope of the

case, and limits litigation as to timeliness and diligence. Such limits include

arguments around the edges, such as the administrative time it may take a

trustee’s office to review and recommend plans for confirmation, versus, for

instance, the time it takes a debtor to consider trustee concerns raised at the

§ 341 meeting and meet his or her own burden under § 1325(a)(6) to propose

and properly serve a feasible plan. In contrast, when Congress intends the

bankruptcy court to have discretion, it uses other terms, like “or as the court,

in its discretion, orders.” See In re Gill, 584 B.R. 63 (Bankr. W.D. Okla. 2018)

(comparing plain, mandatory language of § 109(g)(2) with possible, but not

used, discretionary alternatives).


      This plain text reading of the eligibility period under § 1329(d) aligns with

other courts which have recently interpreted this CARES Act amendment. See

In re Drews, 617 B.R. 579, 580 (Bankr. E.D. Mich. 2020) (declining to extend

the period of the debtor’s plan under § 1329(d) where the debtor’s plan was not

confirmed prior to March 27, 2020); In re Roebuck, 618 B.R. 730, 733 (Bankr.

W.D. Pa. 2020) (same); In re Gilbert, 2020 WL 5939097, at *3 (Bankr. E.D. La.

Oct. 6, 2020) (finding that a debtor faces only two hurdles to modify a plan

under § 1329(d): “(1) a debtor's plan must have been confirmed by March 27,

2020, and (2) a debtor must be ‘experiencing or has experienced a material



      Case 19-22498-beh    Doc 57    Entered 12/08/20 12:32:54   Page 7 of 8
financial hardship due, directly or indirectly, to’ COVID-19.”); In re Consoella

Randolph Fowler, In re Anbrial Alexis Lewis, Nos. 16-31791-WRS and 19-

32243-WRS, 2020 WL 6701366, at *4 (Bankr. M.D. Ala. Nov. 13, 2020) (same);

see also In re Katrina M. Bridges, No. BR 19-31012, 2020 WL 6927557 (Bankr.

S.D. Ill. July 30, 2020) (declining to use equitable powers of § 105(a) or nunc

pro tunc authority to backdate a confirmation order so that debtor later may

use the CARES Act to extend the length of her plan).


      The Court is mindful of the added difficulties many debtors face as a

result of the COVID-19 pandemic. Congress may not have fashioned the

CARES Act amendments to the Code in a way that assists every debtor, but as

the assistance it fashioned is writ in plain text, this Court must follow it.


      Accordingly,


      IT IS HEREBY ORDERED that the Debtor’s request to modify and

extend her confirmed plan under 11 U.S.C. § 1329(d), filed August 7, 2020, is

DENIED.


Dated: December 8, 2020




      Case 19-22498-beh     Doc 57   Entered 12/08/20 12:32:54    Page 8 of 8
